DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claims 17 and 18 recite the limitation “combining the tissue signal data associated with each spatially downsampled data set; and subtracting the combined tissue signal data from the beamformed ultrasound data to estimate the blood flow signal data”. Examiner notes that while there is literal support for the limitation in original claims 17 and 18, there is no disclosure for how this is performed in the applicant’s original specification. For example, applicant’s specification discloses combining the clutter filtered randomly downsampled matrices and further discloses subtracting the tissue clutter signal from an original signal (S) ([0034]-[0038]). This indicates that each downsampled data set is first filtered to have the tissue clutter signal removed and then the clutter filtered randomly downsampled matrices are combined. For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11-18, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “forming randomized data” in line 8. It is unclear if this is the same randomized data of line 6 or if this is a different randomized data. For examination purposes, it has been interpreted to mean either the same or different randomized data. 
Claim 1 recites the limitation “the randomized data” in line 15. It is unclear if this is the randomized data of line 6 or the randomized data of line 8 for examination purposes it has been interpreted to mean either of the randomized data.
Claim 1 recites the limitation “estimating blood flow signal data from the beamformed ultrasound data by clutter filtering tissue signals from the beamformed ultrasound data using the randomized data” in lines 13-15. It is unclear how the randomized data is used to clutter filter tissue signals from the beamformed ultrasound data. For example, it is unclear if the randomized data is used as part of the clutter filter or is a clutter filter applied to the randomized data sets to remove the tissue signals from the beamformed ultrasound data . For examination purposes, it has been interpreted that the randomized data is merely used in the process of clutter filtering tissue signals from the beamformed ultrasound data. 

Claims 17 and 18 recite the limitation “combining the tissue signal data associated with each spatially downsampled data set; and subtracting the combined tissue signal data from the beamformed ultrasound data to estimate the blood flow signal data”. It is unclear how the tissue signals are combined in light of the 35 U.S.C. 112(a) rejection above.  
Claim 23 recites the limitation “forming the randomized data” in line 3. It is unclear if the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20150141832 A1), hereinafter Yu and NPL Halko et al. (“FINDING STRUCTURE WITH RANDOMNESS: PROBABILISTIC ALGORITHMS FOR CONSTRUCTING APPROXIMATE MATRIX DECOMPOSITIONS”), hereinafter Halko. 
Regarding claim 1, 
Yu teaches a method for estimating a blood flow signal from beamformed ultrasound data acquired using an ultrasound imaging system (at least fig. 10 and corresponding disclosure), 
Steps of the method comprising:
Providing the beamformed ultrasound data ([at least fig. 10 (14A-14B) and corresponding disclosure) with the ultrasound imaging system;
Forming randomized data by randominzing the beamformed ultrasound data, wherein the randomized data comprises a plurality of randomized data sets (at least fig. 10 (16A-16B) and corresponding disclosure) and forming randomized data includes spatially downsampling the beamformed ultrasound data using a number of different downsampling patterns (at least fig. 10 (16A-16B) and corresponding disclosure. Examiner notes that each [0012] discloses M transmissions and N received angles and for each of the MN ensembles (matrix notation x.sub.mn) multi-level subsampling (i.e. spatial downsampling as it is performed in the MN matrix ensemble) is performed. Examiner notes that a person having ordinary skill in the art would recognize the levels 1-k as depicted in fig. 10 are considered different patterns (i.e. levels) in its broadest reasonable interpretation)
And estimating blood flow signal data (at least fig. 10 (18B) and corresponding disclosure) from the beamformed ultrasound data by clutter filtering tissue signals from the beamformed ultrasound data using the randomized data ([0014] which discloses clutter filtering the sub-sampled ensembles (i.e. the randomized data) to suppress tissue echoes as part of the regularized (i.e. blood flow signal data) flow vector estimation). 
Yu fails to explicitly teach forming the plurality of randomized data sets by multiplying each spatially downsampled data set by a random matrix.


It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Yu to include multiplying the data by a random matrix in order to identify subspaces that capture most of the action of the data (Halko Abstract). 

Regarding claim 15,
Yu, as modified, teaches the elements of claim 1 as previously stated.
Halko further teaches wherein the random matrix has at least one dimension that is a sum (Page 6 Proto-Algorithm which discloses Ω  is an n x (k+p) dimensional matrix) of a first rank associated with a subspace in which clutter signals are expected to reside (page 3 which discloses k is a rank associated with the matrix. Examiner notes that because the rank is associated with the matrix it would necessarily be associated with any signals (including clutter signals) associated with the matrix) and an additional rank (p).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Sato, as currently modified, to include multiplying the downsampled data sets by a random matrix as taught by Halko in order to identify a subspace that captures most of the action in a matrix data in a more accurate, speedy, and robust manner (Halko Abstract)

Regarding claim 16,
Yu, as modified, teaches the elements of claim 1 as previously stated.

Halko further teaches calculating a Q-matrix whose columns form an orthonormal basis for a column space of a data set (pg. 29 which discloses orthonormal matrix Q) filtering signals from the data using the Q-matrix (pg. 29 algorithm 5.2 and equation 5.1 which depicts removing signals from the original matrix A using the element U which uses the Q matrix as described in algorithm 5.2)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Yu, as currently modified, to include computing a Q-matrix as taught by Halko in order to restrict each dataset to the target subspace (page 3 section 1.2) accordingly.

Regarding claim 17,
Yu, as modified, teaches the elements of claim 16 as previously stated. 
Halko further teaches teaches multiplying a data matrix (A) by a complex conjugate of a Q-matrix (page 29 Algorithm 5.1 (Q*) to form a second matrix (page 29 Algorithm 5.1 (B)) and multiplying the second matrix by the Q-matrix (page 29 algorithm 5.1 step 3                         
                            U
                            =
                             
                            Q
                            
                                
                                    U
                                
                                ~
                            
                        
                     and (page 29 equation 5.2 which discloses                         
                            U
                            
                                ∑
                                
                                    V
                                
                            
                        
                    or Q*B. Examiner notes that this method is used to approximate an invariant subspace (page 6 line 1)) 
Halko further teaches subtracting this subspace data from the original data (A) (page 29 equation 5.2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Yu, as currently modified, to multiplying the datasets by a complex conjugate as taught by Halko in order to restrict each dataset to the target subspace (page 3 section 1.2) 
It would have been further obvious to have combined the invariant subspaces associated with each of the downsampled data sets prior to subtracting the combined subspaces in order to reduce the amount of processing which would be required to subtract each invariant subspace from each downsampled data set. 
Examiner notes in the modified system the invariant subspace data of Halko would correspond with the tissue signal of Yu.

Regarding claim 18,
Yu, as modified, teaches the elements of claim 16 as previously stated. 
Halko further teaches teaches multiplying a data matrix (A) by a complex conjugate of a Q-matrix (page 29 Algorithm 5.1 (Q*) to form a second matrix (page 29 Algorithm 5.1 (B)) computing a singular value decomposition of the second matrix (page 29 algorithm 5.1 step 2) and multiplying the singular value decomposition of the second matrix with the Q-matrix (page 29 algorithm 5.1 step 3                         
                            U
                            =
                             
                            Q
                            
                                
                                    U
                                
                                ~
                            
                        
                     and (page 29 equation 5.2 which discloses                         
                            U
                            
                                ∑
                                
                                    V
                                
                            
                        
                    or Q*B. Examiner notes that this method is used to approximate an invariant subspace (page 6 line 1)) 
Halko further teaches subtracting this subspace data from the original data (A) (page 29 equation 5.2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Yu, as currently modified, to include computing a singular value decomposition of the second matrix as taught by Halko in order to restrict a matrix to the target subspace (page 3 section 1.2) accordingly. Such a modification amounts to merely a combination of 
It would have been further obvious to have combined the invariant subspaces associated with each of the downsampled data sets prior to subtracting the combined subspaces in order to reduce the amount of processing which would be required to subtract each invariant subspace from each downsampled data set. 
Examiner notes in the modified system the invariant subspace data of Halko is clutter and would relate to the tissue signal of Yu (e.g. clutter). 


Regarding claim 24,
Yu, as modified, teaches the elements of claim 1 as previously stated. 
Yu further teaches further comprising producing an image of blood flow in the subject from the estimated blood flow signal data (at least fig. 10 (24 and 26) and corresponding disclosure).

Claims 11-12, 14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Halko as applied to claim 1 above and further in view of Wei (US 20110019908 A1).
Regarding claim 11,
Yu, as modified, teaches the elements of claim 1 as previously stated. It is unclear if each of the number of different downsampling patterns represents a structured, uniform downsampling pattern.
Nonetheless, Wei, in a similar field of endeavor involving image processing teaches a plurality of different downsampling patterns (at least fig. 1 (class 1-3) and corresponding disclosure) applied to an original image ([0001]), wherein the plurality of different downsampling patterns represents structured, uniform downsampling patterns ([0044] which discloses the samples are uniformly randomly distributed 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Yu, as currently modified, to include structured uniform sampling patterns as taught by Wei in order to help reduce aliasing artifacts in an output image ([0043]).

Regarding claim 12,
Yu, as modified, teaches the elements of claim 1 as previously stated. It is unclear if each of the number of different downsampling patterns represents a random downsampling pattern.
Nonetheless, Wei, in a similar field of endeavor involving image processing, teaches a plurality of different downsampling patterns (at least fig. 1 (class 1-3) and corresponding disclosure) applied to an original image ([0001]), wherein the plurality of different downsampling patterns represents a random downsampling pattern ([0044] which discloses the samples are uniformly randomly distributed such that each sample is separated from every other sample by a minimum distance).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Yu, as currently modified, to include random downsampling patterns as taught by Wei in order to help reduce aliasing artifacts in an output image ([0043]).

Regarding claim 14, 
Yu, as modified, teaches the elements of claim 1 as previously stated. It is unclear if the different downsampling patterns collectively include sampling points that sample mutually exclusive spatial locations.


Regarding claim 20,
Yu, as modified, teaches the elements of claim 1 as previously stated. It is unclear if each of the plurality of spatially downsampled data sets is formed by spatially downsampling the beamformed ultrasound data using a different random downsampling pattern. 
Nonetheless, Wei, in a similar field of endeavor involving image processing, teaches a plurality of different downsampling spatially downsampled datasets is formed by spatially dowsampling original image data using a different random downsmapling pattern (at least fig. 1 (class 1-3) and corresponding disclosure and [0044] which discloses the samples are uniformly randomly distributed such that each sample is separated from every other sample by a minimum distance).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Yu, as currently modified, to include random downsampling patterns as taught by Wei in order to help reduce aliasing artifacts in an output image ([0043]).

Regarding claim 21,
Yu, as modified, teaches the elements of claim 20 as previously stated. It is unclear if the downsampling patterns are based on a distribution that targets a blue noise power spectrum. 
Wei, in a similar field of endeavor involving image processing, teaches a plurality of different downsampling patterns (at least fig. 1 (class 1-3) and corresponding disclosure) applied to an original image ([0001]) wherein each downsampling pattern is a random downsampling pattern (at least fig. 1 and corresponding disclosure. [0044] which discloses the samples are randomly distributed)

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Yu, as currently modified, to include a plurality of different downsampling patterns as taught by Wei in order to help reduce aliasing artifacts in an output image (Wei [0043]).

Regarding claim 22,
Yu, as modified, teaches the elements of claim 21 as previously stated. Wei further teaches wherein the random downsampling pattern is based on a Poisson Disk (Abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yu and Halko as applied to claim 1 above and further in view of NPL Quinsac et al. (“Frequency Domain Compressive Sampling for Ultrasound Imaging”), hereinafter Quinsac 
	Regarding claim 13, 
Yu, as modified, teaches the elements of claim 1 as previously stated. It is unclear if the number of different downsampling patterns share sampling points that spatially overlap.
Quinsac, in a similar field of endeavor involving ultrasound image processing, teaches a plurality of sampling masks (at least fig. 6 (Φ1 (a), Φ2 (b), and Φ3 (c)) applied to ultrasound images. Quinsac further teaches wherein the number of different downsampling patterns share sampling points that 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Yu to include shared sampling points as taught by Quinsac in order to ensure consistency between the downsampled datasets.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yu and Halko as applied to claim 1 above and further in view of Demene (“Spatiotemporal Clutter Filtering of Ultrafast Ultrasound Data Highly increases Doppler and Ultrasound Sensitivity”).
Regarding claim 23,
Yu, as modified,  teaches the elements of claim 1 as previously stated. The combination of Yu and Halko does not explicitly teach wherein randomizing the data includes converting the beamformed ultrasound data to a Casorati matrix and randomizing the data includes forming the randomized data from the Casorati matrix.
Demene teaches converting ultrasound data into a Casorati matrix (page 3 paragraph 3). 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the data as taught by Yu and Halko to convert it into a Casorati matrix in order to transform 3 dimensional time series data into a 2 dimensional data space-time matrix (Demene Section B). 
Examiner notes the system would form the randomized data form the casorati matrix which is in 2 dimensions. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 11-18, and 20-24 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793